DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 30 are objected to because of the following informalities:  
In claim 6, line 3, it is suggested that “the first subset of bases” be replaced with “the first subset of layer and beam bases”.
In claim 30, line 1, it is suggested that “A computer readable medium having instructions stored thereon for” be replaced with “A non-transitory computer readable medium having instructions stored thereon for execution by a processor of a first wireless communications device for”.

Claim interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in claims 15, 18, 19, 20, 21, 25, 26 and 27 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means for” coupled with functional 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 15, 16, 22-24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0302109 A1) in view of Li et al (US 2020/0007185 A1).
Consider claims 1, 15, 29 and 30:
Lee discloses a method of wireless communications by a first wireless communications device (see Fig. 1 and paragraph 0048, where Lee describes an invention for a system that comprises a wireless power transmitter and a wireless power receiver; see paragraph 0046, where Lee describes implementation of the invention using programmed micro-processors driven by firmware), comprising: 
receiving one or more signals from a second wireless communications device over a plurality of layer and beam bases (see Fig. 14 and paragraph 0115, where Lee describes that the wireless power transmitter receives a beacon signal (BS) from the wireless power receiver in operation S1201), wherein each of the plurality of bases is associated with a layer and a beam used for communications between the first see paragraph 0004, where Lee describes that transmitting beamforming has been used when the signals from the wireless power receiver are received; see paragraph 0043, where Lee describes that the wireless power transmitter and the wireless power receiver are specified in layers);
determining a first subset of a plurality of taps, the first subset of taps being associated with a first subset of the plurality of layer and beam bases (see Fig. 14 and paragraph 0115, where Lee describes that a detector of the wireless power transmitter detects each of the phase and amplitude of the received beacon signal in operation S1202, thus the phase and amplitude form a first subset of a plurality of taps); 
for each of the first subset of layer and beam bases, determining a corresponding second subset of taps of the first subset of taps (see Fig. 14 and paragraphs 0117-0118, where Lee describes operation S1301 which determines a changed phase and amplitude, thus a second subset of taps, based on the phase and amplitude detected at operation S 1202); and 
transmitting information indicative of the first subset of taps (see Fig. 14 and paragraph 0115, where Lee describes operations S1203 and S1204 in which a modulator modulates the phase and amplitude of a power signal (PS) based on amplification of the amplitude of the received beacon signal (BS) and a time-reversal phase of the received BS, thus the PS has information indicative of the first subset of taps, the wireless power transmitter then transmits the modulated power signal (PS) to the wireless power receiver in operation S1205) and information indicative of each see Fig. 14 and paragraph 0120, where Lee describes a feedback operation S1301 in which the changes of the phase and amplitude of the beacon signal (BS) is fed back to the modulator which re-modulates the phase and amplitude of the power signal (PS) based on the changed phase and amplitude of the BS, thus the PS has information indicative of the second subset of taps, the wireless power transmitter then transmits the modulated power signal (PS) to the wireless power receiver in operation S1205). 
As discussed above, Lee discloses determining phase and amplitude as taps. 
Lee does not specifically disclose: the taps are determined based on a time domain representation of the one or more signals, each of the taps corresponding to a different time.
Li teaches: a phase and an amplitude are determined based on a time domain representation of one or more signals, each of the phase and amplitude corresponding to a different time (see paragraphs 0021-0022, where Li describes converting each of the discrete baseband signals from a time domain into amplitude and phase domains to obtain a phase and an amplitude).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the taps are determined based on a time domain representation of the one or more signals, each of the taps corresponding to a different time, as taught by Li to modify the method of Lee in order to improve efficiency, as discussed by Li (see paragraph 0008).
Consider claims 2 and 16:
Lee in view of Li discloses the invention of claims 1 and 15 above. Lee discloses: each layer and beam basis is associated with a receive antenna of the first wireless communications see Fig. 1 and paragraph 0056, where Lee describes that the wireless power transmitter includes an antenna unit 140 which receives the beacon signal (BS) transmitted from the wireless power receiver) and a transmit beam of the second wireless communications device (see paragraph 0004, where Lee describes that transmitting beamforming has been used for transmitting signals).  
Consider claims 8 and 22:
Lee in view of Li discloses the invention of claims 1 and 15 above. Lee discloses: a number of the first subset of taps is at least one of: configurable; or provided as input by the first wireless communications device (see Fig. 14 and paragraphs 0115-0120, where Lee describes that the wireless power transmitter, thus the first wireless communications device, detects phase and amplitude of the beacon signal in operation S1202, thus the first subset of taps includes the phase and amplitude, then in operation S1301, the wireless power transmitter detects the change of one of the phase and amplitude, thus the number of taps of the first subset of taps reduces to one).  
Consider claims 9 and 23:
Lee in view of Li discloses the invention of claims 1 and 15 above. Lee discloses: a number of the plurality of taps is at least one of: configurable by the second wireless communications device; or based on a bandwidth assigned to the one or more signals (see Fig. 14 and paragraphs 0115-0120, where Lee describes that the wireless power transmitter detects phase and amplitude of the beacon signal received from the wireless power receiver in operation S1202, therefore the wireless power transmitter is the first wireless communications device, the wireless power receiver is the second wireless communications device, and the first subset of taps includes the phase and amplitude, then the wireless power transmitter detects the change of at least one of the phase and amplitude of the beacon signal received from the wireless power receiver, thus the number of taps is determined by the wireless power receiver).  
Consider claims 10 and 24:
Lee in view of Li discloses the invention of claims 1 and 15 above. Lee discloses: for each of the plurality of bases associated with a given transmit beam or each of the plurality of bases associated with a given receive antenna, the corresponding second subset of taps are the same (see Fig. 14 and paragraphs 0115-0120, where Lee describes that the wireless power transmitter measures the changes of phase and amplitude of the received beacon signal, therefore, the taps are phase and amplitude).  

Claims 3, 4, 6, 7, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0302109 A1) in view of Li et al (US 2020/0007185 A1), as applied to claims 1 and 15 above, and further in view of Wang et al (US 2019/0349036 A1).
Consider claims 3 and 17:
	Lee in view of Li discloses the invention of claims 1 and 15 above. Lee does not specifically disclose: the second subset of taps can be different for layer and beam bases associated with a common layer and different transmit beams.  
Wang teaches: layer and beam bases associated with a common layer and different transmit beams (see paragraph 0043, where Wang describes signal transmissions utilizing different beams, and the signals are processed with a common physical layer).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the second subset of taps can be different for layer and beam bases associated with a common layer and different transmit beams, as taught by see paragraph 0001).
Consider claims 4 and 18:
	Lee in view of Li discloses the invention of claims 1 and 15 above. Lee discloses: determining a third subset of taps of the plurality of taps, the third subset of taps being associated with a second subset of the plurality of bases (see Fig. 14 and paragraphs 0117-0120, where Lee describes a feedback loop formed by operations S1204, S1205 and S1301, when either of the phase and amplitude of the beacon signal (BS) measured at the feedback operation S1301 is changed significantly, an updated phase and amplitude of the BS is fed back, thus the feedback is a third subset of taps); for each basis of the second subset of bases, determining a corresponding fourth subset of taps of the third subset of taps (see Fig. 14 and paragraphs 0117-0120, where Lee describes a feedback loop formed by operations S1204, S1205 and S1301, when either of the phase and amplitude of the beacon signal (BS) measured at the feedback operation S1301 is changed significantly, an updated phase and amplitude of the BS is fed back, thus the feedback is a fourth subset of taps); and transmitting information indicative of the third subset of taps and information indicative of the fourth subset of taps to the second wireless communication device (see Fig. 14 and paragraphs 0117-0120, where Lee describes that the wireless power transmitter transmits the modulated PS signal to the wireless power receiver in operation S1205, the modulated PS is updated on each loop).  
	Lee does not specifically disclose: the first subset of bases does not share any basis with the second subset of bases.
see paragraph 0043, where Wang describes signal transmissions utilizing different beams, thus different bases).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first subset of bases does not share any basis with the second subset of bases, as taught by Wang to modify the method of Lee in order to improve timing advance alignments, as discussed by Wang (see paragraph 0001).
Consider claims 6 and 20:
Lee in view of Li and Wang discloses the invention of claims 4 and 18 above. Lee discloses: transmitting to the second wireless communications device information indicative of a number of the first subset of bases (see paragraph 0048, where Lee describes that the wireless power transmitter may transmit a modulated PS-i having an amplified amplitude to the wireless power receiver, the indicator i is an index indicating the number of antenna(s)).  
Consider claims 7 and 21:
Lee in view of Li and Wang discloses the invention of claims 4 and 18 above. Lee discloses: determining a starting subset of taps of the plurality of taps, wherein the first subset of taps is determined from the starting subset, and wherein the third subset of taps is determined from the starting subset (see Fig. 14 and paragraphs 0115-0120, where Lee describes detecting phase and amplitude of beacon signal, thus a starting subset of taps, then measuring changes in either of the phase and amplitude of the beacon signal, thus a third subset of taps).  

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0302109 A1) in view of Li et al (US 2020/0007185 A1) and Wang et al (US , as applied to claims 4 and 18 above, and further in view of Maltsev et al (US 2006/0114816 A1).
Consider claims 5 and 19:
Lee in view of Li and Wang discloses the invention of claims 4 and 18 above. Lee discloses: for each basis of the second subset of bases, an amplitude and phase associated with each of the corresponding fourth subset of taps, and transmitting information indicative of each of the amplitudes and phases to the second wireless communication device (see Fig. 14 and paragraphs 0117-0120, where Lee describes that the wireless power transmitter transmits the modulated PS signal to the wireless power receiver in operation S1205, the modulated PS is generated based on amplitude and phase of the beacon signal).  
Lee does not specifically disclose: quantizing an amplitude and phase. 
Maltsev teaches: quantizing an amplitude and phase (see paragraph 0041, where Maltsev describes sending a quantized amplitude component and a quantized phase component to the base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: quantizing an amplitude and phase, as taught by Maltsev to modify the method of Lee in order to reduce bandwidth consumption, as discussed by Maltsev (see paragraph 0019).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0302109 A1) in view of Li et al (US 2020/0007185 A1), as applied to claims 1 and 15 above, and further in view of Maltsev et al (US 2006/0114816 A1).
Consider claims 11 and 25:
see Fig. 14 and paragraphs 0117-0120, where Lee describes that the wireless power transmitter transmits the modulated PS signal to the wireless power receiver in operation S1205, the modulated PS is generated based on changes of amplitude and phase of the beacon signal).  
Lee does not specifically disclose: quantizing an amplitude and phase. 
Maltsev teaches: quantizing an amplitude and phase (see paragraph 0041, where Maltsev describes sending a quantized amplitude component and a quantized phase component to the base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: quantizing an amplitude and phase, as taught by Maltsev to modify the method of Lee in order to reduce bandwidth consumption, as discussed by Maltsev (see paragraph 0019).

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0302109 A1) in view of Li et al (US 2020/0007185 A1), as applied to claims 1 and 15 above, and further in view of Maamari et al (US 2018/0198511 A1).
Consider claims 12 and 26:
Lee in view of Li discloses the invention of claims 1 and 15 above. Lee does not specifically disclose: reporting, in a first part of a two-part encoding structure for channel state information reporting, one or more of a number of a plurality of layers, a number of taps in the 
	Maamari teaches: reporting, in a first part of a two-part encoding structure for channel state information reporting, a number of a plurality of layers (see paragraph 0053, where Maamari describes a channel state information (CSI) report which includes a number of layers, the CSI report is a feedback for hybrid precoding); and reporting, in a second part of the two-part encoding structure, beam associated information for a plurality of the beams (see paragraph 0053, where Maamari describes that the channel state information (CSI) report includes a separate information on preferred set of beams). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: reporting, in a first part of a two-part encoding structure for channel state information reporting, one or more of a number of a plurality of layers, a number of taps in the first subset of taps, and a number of taps in the second subset of taps; and reporting, in a second part of the two-part encoding structure, one or more of beam associated information for a plurality of the beams, locations of each of the first subset of taps, the information indicative of each of the second subset of taps, and information indicative of an amplitude and phase associated with each of the corresponding second subset of taps, as taught by Maamari to modify the method of Lee in order to improve performance, as discussed by Maamari (see paragraph 0003).

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0302109 A1) in view of Li et al (US 2020/0007185 A1) and Maamari et al (US 2018/0198511 A1), as applied to claims 12 and 26 above, and further in view of Yang et al (US 2010/0099364 A1).
Consider claims 13 and 27:
Lee in view of Li and Maamari discloses the invention of claims 12 and 26 above. Lee does not specifically disclose: explicitly reporting in the first part a number of payload bits included in the second part.  
Yang teaches: explicitly reporting in a first part a number of payload bits included in a second part (see paragraph 0012, where Yang describes reporting a feedback information in a block, an indicator is transmitted to indicate the type of the block which determines a number of payload bits in the block).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: explicitly reporting in the first part a number of payload bits included in the second part, as taught by Yang to modify the method of Lee in order to improve transmitter and receiver performance, as discussed by Yang (see paragraph 0015).

Allowable Subject Matter
Claims 14 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.